Name: Council Regulation (EEC) No 2057/92 of 30 June 1992 amending Regulation (EEC) No 1308/70 on the common organization of the market in flax and hemp
 Type: Regulation
 Subject Matter: agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|31992R2057Council Regulation (EEC) No 2057/92 of 30 June 1992 amending Regulation (EEC) No 1308/70 on the common organization of the market in flax and hemp Official Journal L 215 , 30/07/1992 P. 0016 - 0016 Finnish special edition: Chapter 3 Volume 43 P. 0191 Swedish special edition: Chapter 3 Volume 43 P. 0191 COUNCIL REGULATION (EEC) No 2057/92 of 30 June 1992 amending Regulation (EEC) No 1308/70 on the common organization of the market in flax and hempTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the third paragraph of Article 4 (1) of Regulation (EEC) No 1308/70 (4), provides that the aid for flax and hemp is to be fixed annually, prior to 1 August, for the marketing year commencing in the following year; whereas, in view of current practice, that provision should be adapted, HAS ADOPTED THIS REGULATION: Article 1 The third subparagraph of Article 4 (1) of Regulation (EEC) No 1308/70 is hereby replaced by the following: 'Such aid, the amount of which shall be uniform throughout the Community for each of these products, shall be fixed each year.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No C 119, 11. 5. 1992, p. 30.(2) OJ No C 150, 15. 6. 1992.(3) OJ No C 169, 6. 7. 1992.(4) OJ No L 146, 4. 7. 1970, p. 1. Last amended by Regulation (EEC) No 3995/87 (OJ No L 377, 31. 12. 1987, p. 34).